IN THE SUPREME COURT OF THE STATE OF NEVADA


                   STEVEN VICTOR PLOG,                                    No. 70048
                   Appellant,
                   vs.
                   HAYLEY PLOG,
                                                                                FILED
                   Respondent.                                                   MAY 1 8 2016
                                                                              TRACE K. LINDEMAN
                                                                           CLERK OF VPREME COUR1
                                                                           BY
                                                                                  DEPUTY CLERK




                                        ORDER DISMISSING APPEAL

                               This appeal was docketed in this court on March 29, 2016,
                   without payment of the requisite filing fee. On that same day a notice was
                   issued directing appellant to pay the filing fee within ten days. The notice
                   further advised that failure to pay the filing fee within ten days would
                   result in the dismissal of this appeal. To date, appellant has not paid the
                   filing fee or otherwise responded to this court's notice. Accordingly, cause
                   appearing, this appeal is dismissed.
                               It is so ORDERED.


                                                              CLERK OF THE SUPREME COURT
                                                              TRACE K. LINDEMAN

                                                              BY:   &Mid        t_knikits___


                   cc: Hon. Bryce C. Duckworth, District Judge, Family Court Division
                        Steven Victor Plog
                        Hayley Plog
                        Eighth District Court Clerk


 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

  0). 1 947   el